DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/24/2018 and 10/02/2019 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 17 in the second line recites “the composition” which lacks sufficient antecedent basis. It is unclear if reference is made to the barrier or the cured composition. In the interest of advancing prosecution, the claim has been interpreted such that the composition references the ‘cured composition’. Claims 18-20 depend directly or indirectly from claim 17.
Claim Rejections - 35 USC § 102/§103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 12, 13, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sommer et al. (U.S. 2,509,777; Cited in IDS of 08/24/2018).
Regarding claim 1, Sommer et al. (hereinafter “Sommer”) teaches a composition (Example 1) of “an aqueous latex of Buna N (comprising a copolymer formed by the copolymerization of approximately 30% acrylonitrile with 70% butadiene)” (meeting claimed “acrylonitrile butadiene copolymer” of the claimed latex component comprising at least one chemically resistant latex) mixed with 60% asphalt (meeting claimed ‘asphalt component’) and 42.5% water.
Example 1 does not expressly state the percentage of Buna N included but Col. 6 lines 32-38 describes that the asphaltic compositions contain from 5 to 30% of copolymer and give excellent bonding and satisfactory protection against flooding or soaking with kerosene. The disclosed range of 5 to 30% copolymer anticipates the claimed range of from 3 to 25% with sufficient specificity (MPEP 2131.03.II.). In the interest of making the fact-finding readily apparent, it is noted that Inventive Example VI expressly discloses acrylonitrile butadiene 
 With regard to the language of the preamble ‘for mitigating diffusion of chlorinated hydrocarbons’, it is noted that this phrase is the intended use of the claimed composition. MPEP 2111.02.II. states that ‘if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction’. Accordingly, ‘for mitigating diffusion of chlorinated hydrocarbons’ is not a claim limitation (Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997)).
Regarding claims 4-6, Sommer teaches the composition as applied to claim 1 above and further teaches that Buna N is the aqueous polymeric latex used; as no other polymeric latex was included, the Buna N comprises the entirety of the latex component (i.e. 100%).
Regarding claims 7 and 8, Sommer teaches the composition as applied to claim 1 above and it necessarily follows that asphalt and/or bitumen (used within the art interchangeably) would possess asphaltic bitumens and asphaltenes as would be understood within the art. Nevertheless, Sommer teaches at Col. 3 lines 14-20 that asphalt includes bituminous materials containing asphaltenes (thus meeting ‘asphalt bitumins’ and ‘asphaltenes’).
Regarding claim 12, Sommer teaches a composition (Example 1) of “an aqueous latex of Buna N (comprising a copolymer formed by the copolymerization of approximately 30% acrylonitrile with 70% butadiene)” (meeting claimed “acrylonitrile butadiene copolymer” of the 
Example 1 does not expressly state the percentage of Buna N included but Col. 6 lines 32-38 describes that the asphaltic compositions contain from 5 to 30% of copolymer and give excellent bonding and satisfactory protection against flooding or soaking with kerosene. The disclosed range of 5 to 30% copolymer anticipates the claimed range of from 3 to 25% with sufficient specificity (MPEP 2131.03.II.). In the interest of making the fact-finding readily apparent, it is noted that Inventive Example VI expressly discloses acrylonitrile butadiene copolymer concentrations of 5 to 30% individually. To be clear, Sommer expressly teaches the range of 5 to 30% as well as provides 6 examples expressly across this range. In the alternative, it would be obvious to the person of ordinary skill to select the Buna N latex to be included in an amount of from 5 to 30% in view that Sommer teaches it to be preferable and gives excellent bonding and satisfactory protection against kerosene flooding and/or soaking. The range of 5 to 30% overlaps the claimed range of 3 to 25%.
Sommer further teaches that the composition is “coated onto panels of asphaltic concrete” and dried (Example 1; lines 33-38).
 With regard to the language of the preamble ‘for mitigating diffusion of chlorinated hydrocarbons’, it is noted that this phrase is the intended use of the claimed composition. MPEP 2111.02.II. states that ‘if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction’. Accordingly, ‘for mitigating diffusion of chlorinated hydrocarbons’ is not a claim limitation (Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997)).
Regarding claim 13, Sommer teaches the method as applied to claim 12 above and further teaches that the composition is “coated onto panels of asphaltic concrete” and dried 
Regarding claim 17, Sommer teaches a composition (Example 1) of “an aqueous latex of Buna N (comprising a copolymer formed by the copolymerization of approximately 30% acrylonitrile with 70% butadiene)” (meeting claimed “acrylonitrile butadiene copolymer” of the claimed latex component comprising at least one chemically resistant latex) mixed with 60% asphalt (meeting claimed ‘asphalt component’) and 42.5% water.
Example 1 does not expressly state the percentage of Buna N included but Col. 6 lines 32-38 describes that the asphaltic compositions contain from 5 to 30% of copolymer and give excellent bonding and satisfactory protection against flooding or soaking with kerosene. The disclosed range of 5 to 30% copolymer anticipates the claimed range of from 3 to 25% with sufficient specificity (MPEP 2131.03.II.). In the interest of making the fact-finding readily apparent, it is noted that Inventive Example VI expressly discloses acrylonitrile butadiene copolymer concentrations of 5 to 30% individually. To be clear, Sommer expressly teaches the range of 5 to 30% as well as provides 6 examples expressly across this range. In the alternative, it would be obvious to the person of ordinary skill to select the Buna N latex to be included in an amount of from 5 to 30% in view that Sommer teaches it to be preferable and gives excellent bonding and satisfactory protection against kerosene flooding and/or soaking. The range of 5 to 30% overlaps the claimed range of 3 to 25%.
Sommer further teaches that the composition is “coated onto panels of asphaltic concrete” and dried (Example 1; lines 33-38). The dried coating meets the claimed ‘barrier’.
 With regard to the language of the preamble ‘for mitigating diffusion of chlorinated hydrocarbons’, it is noted that this phrase is the intended use of the claimed composition. MPEP 2111.02.II. states that ‘if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997)).
Regarding claim 18, Sommer teaches the barrier as applied to claim 1 above and further teaches that the composition is “coated onto panels of asphaltic concrete” and dried (Example 1; lines 33-38). The ‘panel’ would be understood to be flat and the application/coating of the composition upon the panel would necessarily produce a continuous layer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sommer et al. (U.S. 2,550,371; Cited in IDS of 10/02/2019).
Regarding claim 1, Sommer et al. (hereinafter ‘371) teaches an aqueous dispersion (meeting claimed ‘composition’) including 60% asphalt, 18% polymethacrylonitrile in the form of a latex as well as a 30% acrylonitrile-70% butadiene copolymer (meeting claimed ‘acrylonitrile butadiene copolymer’), and 40% water.
Notably, ‘371 does not quantify the percentage of the additional 30/70 acrylonitrile butadiene copolymer; however, Col. 7 lines 40-48 describes that preferably the one or more of the present nitrile-polymer resins in the aqueous dispersion of asphalt is from about 15% and about 40% by weight. It would be obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to select the combined amount of the polymethacrylonitrile and acrylonitrile/butadiene copolymer to be within the preferred range of about 15% to about 40% which overlaps the claimed range of from 3% to 25%.
It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With regard to the language of the preamble ‘for mitigating diffusion of chlorinated hydrocarbons’, it is noted that this phrase is the intended use of the claimed composition. MPEP 2111.02.II. states that ‘if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction’. Accordingly, ‘for mitigating diffusion of chlorinated hydrocarbons’ is not a claim limitation (Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997)).
Regarding claim 9, ‘371 teaches the composition as applied to claim 1 above and the combination of polymethyacrylonitrile and the acrylonitrile/butadiene copolymer meets the claimed ‘mixture of at least one chemically resistant latex and at least one other latex’ as both polymers would be provided in the form of a latex.
Claims 1 and 3-21 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connell et al. (U.S. 2016/0340552).
Regarding claim 1, O’Connell et al. (hereinafter “Price”) teaches an asphalt mastic composition (Example 1, Table 1 in wt%) including 20 to 50% asphalt emulsion (meeting claimed ‘asphalt component’), 0.01 to 10% polymer latex (meeting claimed ‘latex component’) and 20 to 70% water. Price lists fluoropolymers in Paragraph 0067 which is a furthering of the teaching of ‘latex polymer’ in Paragraph 0065. As such, it would be obvious to select a latex component including fluoropolymer for the asphalt mastic composition because it is expressly listed as an example polymer in Paragraph 0067.
While Price is silent to characterizing the fluoropolymer as ‘elastomeric’, it is prima facie expected that Price’s fluoropolymers would be elastomeric absent evidence to the contrary. In the interest of compact prosecution, it is noted that Price lists acrylonitrile in Paragraph 0068 as a suitable aqueous ethylenically unsaturated monomer.
With regard to the language of the preamble ‘for mitigating diffusion of chlorinated hydrocarbons’, it is noted that this phrase is the intended use of the claimed composition. MPEP 2111.02.II. states that ‘if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction’. Accordingly, ‘for mitigating diffusion of chlorinated hydrocarbons’ is not a claim limitation (Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997)).
Regarding claim 3, Price teaches the composition as applied to claim 1 above and further teaches in Table 1 that 0.01 to 10 wt% latex polymer and 20 to 50 wt% asphalt emulsion are included in the asphalt mastic composition. The minimum ratio is 2 (i.e. 20 asphalt emulsion/0.01 latex polymer) and the maximum ratio is 5000 (i.e. 50 asphalt emulsion/0.01 latex polymer) which overlaps the claimed ratio range of 2.5 to 20. 
To make the record clear, the claimed ratio, 1:0.05 to 1:0.4, can be equivalently expressed as 20:1 and 2.5:1 which is simplified 20 to 2.5. (1 ÷ 0.05 = 20 and 1 ÷ 0.4 = 2.5).
Regarding claims 4-6, Price teaches the composition as applied to claim 1 above and when selecting the fluoropolymer latex it would be obvious to select the fluoropolymer latex to be the entirety (i.e. 100%) of the latex component because Price teaches the polymers can be included “singly or in mixture” (Paragraph 0067). For the record, the claimed percentages have not been demonstrated to be critical or produce unexpected results.
Regarding claims 7 and 8, Price teaches the composition as applied to claim 1 above and, while it would be known to the person of ordinary skill in the art that asphalt contains asphaltenes and maltenes, and is used interchangeably with ‘bitumen’, Price expressly states this knowledge at Paragraphs 00333 and 0034.
Regarding claim 9, Price teaches the composition as applied to claim 1 above and further teaches various latexes (Paragraph 0064) and that the polymers can be provided ‘singly or in mixture’ (Paragraph 0067). As such, the person of ordinary skill in the art before the effective filing date of the claimed invention would find the combination of a fluoropolymeric latex with at least one other latex prima facie obvious.
Regarding claim 10, Price teaches the composition as applied to claim 1 above and lists fluoropolymers as suitable (Paragraph 0067). Price does not identify the monomeric subunits comprising the fluoropolymers but the person of ordinary skill in the art would find it obvious that at least one of the claimed subunits would be included in the disclosed fluoropolymers because those monomers are common backbone units in fluoropolymers.
Regarding claim 11, Price teaches the composition as applied to claim 10 above and Paragraph 0067 states that the ‘copolymers concern statistical, alternating, graft or block copolymers, and combinations thereof’.
Regarding claim 12, Price teaches an asphalt mastic composition (Example 1, Table 1 in wt%) including 20 to 50% asphalt emulsion (meeting claimed ‘asphalt component’), 0.01 to 10% polymer latex (meeting claimed ‘latex component’) and 20 to 70% water. Price lists fluoropolymers in Paragraph 0067 which is a furthering of the teaching of ‘latex polymer’ in Paragraph 0065. As such, it would be obvious to select a latex component including fluoropolymer for the asphalt mastic composition because it is expressly listed as an example polymer in Paragraph 0067.
While Price is silent to characterizing the fluoropolymer as ‘elastomeric’, it is prima facie expected that Price’s fluoropolymers would be elastomeric absent evidence to the contrary. In the interest of compact prosecution, it is noted that Price lists acrylonitrile in Paragraph 0068 as a suitable aqueous ethylenically unsaturated monomer.
Further, Price teaches that this composition is applied by coating, e.g. spray coat or spray seal, any type of surface (Paragraph 0011) and that the composition achieves good drying rates (Paragraph 0010). The application of the composition to any type of surface meets the claimed ‘applying to a substrate’ and ‘allowing the composition to cure’ because the composition necessarily dries which would result in curing. See also Paragraph 0099 “the method comprises the steps of providing a mastic asphalt composition as described herein and applying the mastic asphalt at a sufficient amount to coat or seal (partially or completely) a surface…”.
With regard to the language of the preamble ‘for mitigating diffusion of chlorinated hydrocarbons’, it is noted that this phrase is the intended use of the claimed composition. MPEP 2111.02.II. states that ‘if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997)).
Regarding claim 13, Price teaches the method as applied to claim 12 above and further teaches that the mastic asphalt is applied to form a continuous waterproof covering over surfaces (meeting claimed continuous layer; Paragraphs 0007 and 0095 “one or more layers of mastic asphalt”). Additionally, Price teaches at Paragraph 0007 that the mastic asphalt can be worked around pipes, roof lights and other projections.
Regarding claim 14, Price teaches the method as applied to claim 13 above but fails to expressly quantify the thickness of the applied composition. However, in view of the context provided by the reference directed to uses of the composition, the person of ordinary skill in the art would readily be able to determine the appropriate thickness of the applied composition. 
It has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
There is no showing that the layer thickness ‘between 0.02 inches to 0.1 inches’ is critical or achieves an unexpected result.
Regarding claim 15, Price teaches the method as applied to claim 12 above and further teaches that the composition is applied by spraying (Paragraphs 0064, 0098, 0099).
Regarding claim 16, Price teaches the method as applied to claim 12 above and further teaches that the composition is a “water-based asphalt emulsion” (Paragraph 0043) and includes a catalyst (Paragraph 0070-0072) as well as surfactants/emulsifiers (Paragraphs 0073). 
Regarding claim 17, Price teaches an asphalt mastic composition (Example 1, Table 1 in wt%) including 20 to 50% asphalt emulsion (meeting claimed ‘asphalt component’), 0.01 to 
While Price is silent to characterizing the fluoropolymer as ‘elastomeric’, it is prima facie expected that Price’s fluoropolymers would be elastomeric absent evidence to the contrary. In the interest of compact prosecution, it is noted that Price lists acrylonitrile in Paragraph 0068 as a suitable aqueous ethylenically unsaturated monomer.
Further, Price teaches that this composition is applied by coating, e.g. spray coat or spray seal, any type of surface (Paragraph 0011) and that the composition achieves good drying rates (Paragraph 0010). The application of the composition to any type of surface (meeting claimed ‘substrate’) meets the claimed “barrier”. See also Paragraph 0099 “the method comprises the steps of providing a mastic asphalt composition as described herein and applying the mastic asphalt at a sufficient amount to coat or seal (partially or completely) a surface…”.
With regard to the language of the preamble ‘for mitigating diffusion of chlorinated hydrocarbons’, it is noted that this phrase is the intended use of the claimed composition. MPEP 2111.02.II. states that ‘if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction’. Accordingly, ‘for mitigating diffusion of chlorinated hydrocarbons’ is not a claim limitation (Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997)).
Regarding claim 18, Price teaches the method as applied to claim 17 above and further teaches that the mastic asphalt is applied to form a continuous waterproof covering over surfaces (meeting claimed continuous layer; Paragraphs 0007 and 0095 “one or more layers of 
Regarding claim 19, Price teaches the method as applied to claim 18 above but fails to expressly quantify the thickness of the applied composition. However, in view of the context provided by the reference directed to uses of the composition, the person of ordinary skill in the art would readily be able to determine the appropriate thickness of the applied composition. 
It has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
There is no showing that the layer thickness ‘between 0.02 inches to 0.1 inches’ is critical or achieves an unexpected result.
	Regarding claim 20, Price teaches the method as applied to claim 17 above and teaches that mastic asphalt can be laid on most types of rigid substructures such as concrete, timber, and metal decking (Paragraph 0007; metal decking meeting claimed ‘metal’).
Regarding claim 21, Price teaches an asphalt mastic composition (Example 1, Table 1 in wt%) including 20 to 50% asphalt emulsion (meeting claimed ‘asphalt component’), 0.01 to 10% polymer latex (meeting claimed ‘latex component’) and 20 to 70% water. Price lists fluoropolymers in Paragraph 0067 which is a furthering of the teaching of ‘latex polymer’ in Paragraph 0065. As such, it would be obvious to select a latex component including fluoropolymer for the asphalt mastic composition because it is expressly listed as an example polymer in Paragraph 0067.
While Price is silent to characterizing the fluoropolymer as ‘elastomeric’, it is prima facie expected that Price’s fluoropolymers would be elastomeric absent evidence to the contrary. In the interest of compact prosecution, it is noted that Price lists acrylonitrile in Paragraph 0068 as a suitable aqueous ethylenically unsaturated monomer.

See also Paragraph 0099 “the method comprises the steps of providing a mastic asphalt composition as described herein and applying the mastic asphalt at a sufficient amount to coat or seal (partially or completely) a surface…”.
With regard to the language of the preamble ‘for mitigating diffusion of chlorinated hydrocarbon contaminants from a source of contamination having either an aqueous or vapor phase to an area to be protected in proximity to the source of contamination’, it is noted that this phrase is the intended use of the claimed composition. MPEP 2111.02.II. states that ‘if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction’. Accordingly, ‘for mitigating diffusion of chlorinated hydrocarbon contaminants from a source of contamination having either an aqueous or vapor phase to an area to be protected in proximity to the source of contamination’ is not a claim limitation (Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997)).
In the interest of compact prosecution, it is noted that the claim as currently drafted is not a ‘method of using’ claim (Please see MPEP 2112.02.II “Process of Use Claims- New and Nonobvious uses of old structures and compositions may be patentable”).
As such, even if the claim were amended such that the preamble language was not intended use or the claim amended such that it was a ‘method of using’, the application of Price’s composition to a surface would necessarily mitigate diffusion of undesirable material .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over O’Connell et al. (U.S. 2016/0340552) as applied to claim 1 above and further in view of “Asphalt Emulsion Technology” NPL (attached).
Regarding claim 2, Price teaches the composition as applied to claim 1 above but is silent to the asphalt emulsion particle size.
However, the 2006 “Asphalt Emulsion Technology” NPL explains at Page 3 that standard bitumen (asphalt) emulsions… [have]…bitumen droplets [from] 0.1-20 micron in diameter (lines 1 and 3). The NPL also acknowledges that there is a particle distribution and that the particle size and particle size distribution of the emulsion droplets strongly influence the physical properties of the emulsion and that larger average particle size leads to lower emulsion viscosity and smaller particle size leads to improved performance in both mix and spray applications (2nd Paragraph).
As such, persons of ordinary skill in the art would understand that most bitumen emulsions already possess bitumen droplets of less than 25 microns but, nevertheless, it would be obvious to select smaller particle sizes because they lead to improved performance in both mix and spray applications.
Furthermore, it has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and that there is motivation to optimize result-effective variables, i.e., a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP 2144.05.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zucker (U.S. 4,504,528; directed to process for coating aqueous fluoropolymer Lomasney (U.S. 5,091,447; directed to in-situ polymeric membrane for cavity sealing and mitigating transport of liquid hazardous materials based on aqueous epoxy-rubber alloys).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738